Case: 19-2443    Document: 50     Page: 1   Filed: 04/12/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

 HORATIO WASHINGTON DEPOT TECHNOLOGIES
                    LLC,
              Plaintiff-Appellee

                             v.

   TOLMAR, INC., TOLMAR PHARMACEUTICALS,
      INC., TOLMAR THERAPEUTICS, INC.,
               Defendants-Appellants
              ______________________

                        2019-2443
                  ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 1:17-cv-01086-LPS, Chief Judge
 Leonard P. Stark.
                  ______________________

                  Decided: April 12, 2021
                  ______________________

    JEFFREY R. GARGANO, Morgan, Lewis & Bockius LLP,
 Chicago, IL, for defendants-appellants. Also represented
 by ZACHARY DAVID MILLER; KEVIN SHORTSLE, Akerman
 LLP, Chicago, IL.
                  ______________________

   Before PROST, Chief Judge, PLAGER and CHEN, Circuit
                         Judges.
Case: 19-2443     Document: 50     Page: 2    Filed: 04/12/2021




2           HORATIO WASHINGTON DEPOT TECH.     v. TOLMAR, INC.



 PER CURIAM.
     Tolmar, Inc., Tolmar Pharmaceuticals, Inc., and Tol-
 mar Therapeutics, Inc. (collectively, “Tolmar”) appeal the
 district court’s denial of its motion for attorney fees under
 35 U.S.C. § 285. Finding no error warranting correction,
 we affirm.
     Tolmar raises three primary arguments on appeal, of
 which none are persuasive. First, Tolmar contends that
 the district court applied the wrong legal test by focusing
 on limited portions of the case, rather than the totality of
 the circumstances. However, the record reflects that the
 district court properly evaluated the totality of the circum-
 stances consistent with the law. We cannot fault the court
 for doing its job by discussing some specifics of the case as
 part of that totality analysis. 1 Second, Tolmar contends
 that the district court required a showing of bad faith for
 exceptionality, but again, Tolmar is mistaken. The district
 court discussed bad faith only as part of its totality analy-
 sis. It never transformed bad faith into an outcome-deter-
 minative factor. Third and finally, Tolmar argues that the
 district court engaged in a clearly erroneous assessment of
 the evidence, given the conduct of Tolmar’s opponent, Ho-
 ratio Washington Depot Technologies LLC (“Horatio”). As
 the district court noted, much of Horatio’s conduct was po-
 tentially concerning, but we are not convinced—given the
 standard of review and the district court’s detailed



     1   “The district court must determine whether the
 conduct, isolated or otherwise, is such that when consid-
 ered as part of and along with the totality of circumstances,
 the case is exceptional, i.e., the case stands out among oth-
 ers with respect to the substantive strength of a party’s lit-
 igating position or the unreasonable manner in which the
 case was litigated.” Intellectual Ventures I LLC v. Trend
 Micro Inc., 944 F.3d 1380, 1384 (Fed. Cir. 2019).
Case: 19-2443     Document: 50      Page: 3     Filed: 04/12/2021




 HORATIO WASHINGTON DEPOT TECH.      v. TOLMAR, INC.           3



 consideration of these issues—that the court abused its dis-
 cretion. 2
     For the foregoing reasons, we affirm the final decision
 of the district court.
                         AFFIRMED




     2    “‘We review all aspects of a district court’s § 285 de-
 termination for an abuse of discretion’ . . . . An abuse of
 discretion occurs when, inter alia, the district court ‘base[s]
 its ruling on an erroneous view of the law or on a clearly
 erroneous assessment of the evidence.’” Rothschild Con-
 nected Devices Innovations, LLC v. Guardian Prot. Servs.,
 Inc., 858 F.3d 1383, 1387 (Fed. Cir. 2017) (citations omit-
 ted).